Title: Thomas Jefferson to James H. McCulloch, 14 December 1819
From: Jefferson, Thomas
To: McCulloch, James H.


					
						Dear Sir
						
							Monticello
							Dec. 14. 19
						
					
					I recieved yesterday evening your’s of the 6th informing me of the arrival at Baltimore of sundry packages of wine and other things for me, and I hasten to ask the favor of you to forward them to mr Gibson at Richmond by an opportunity to that place direct, lest they should be blocked up by the ice in your port, or blocked out of James river. I recieved at the same time an invoice from mr Oliver of Marseilles who undertook to execute the commission I had sent to mr Cathalan, who died before it reached him. I do not send you this invoice because your letter mentions that you have recieved one, which the particulars mentioned shew conformable to mine. so soon as you can be so good as to notify to me the whole of the duties, freight, and other charges I will remit the amount to you without delay, with thanks for your kind attentions and continued assurances of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				